Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 17, 2021

                                       No. 04-21-00317-CV

    IN THE INTEREST OF J.M.E., C.J.V., T.A.W., R.A.C., AND S.S.H., CHILDREN

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021PA00277
                           Honorable Susan D. Reed, Judge Presiding


                                          ORDER

         The trial court clerk has filed a notification of late record requesting an extension of time
to file the clerk’s record. The extension request is GRANTED. The clerk’s record is due on or
before August 20, 2021.




                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court